—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 24, 1995, which, upon reconsideration, adhered to its original decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant left her employment as the director of social workers in a residence for senior citizens after accepting a new position at a different facility. When she was discharged from her new job less than three months later, claimant’s previous employer notified her that the position she had recently left was still available and he urged her to return. Claimant declined, citing the long commute to work (25 miles) and her preference for work as a consultant. Claimant applied for and received unemployment insurance benefits. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because she had refused an offer of suitable employment without good cause. She was also charged with a recoverable overpayment.
Substantial evidence in the record supports the Board’s determination. Although the testimony of claimant and that of her original employer differed as to whether a firm offer of *656reemployment was in fact extended to claimant, this discrepancy presented an issue of credibility for resolution by the Board (see, Matter of Iannarelli [Sweeney], 233 AD2d 666; Matter of Caillier [Hudacs], 194 AD2d 1025; Matter of Burnett [Hudacs], 189 AD2d 1053).
The remaining arguments advanced by claimant have been examined and found'to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.